Citation Nr: 0903931	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-29 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for residuals of heart 
attack.

3.  Entitlement to service connection for residuals of 
stroke.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1965 to 
July 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2007, a 
statement of the case was issued in June 2007, and a 
substantive appeal was received in September 2007.  A 
personal RO hearing was held in December 2007 and a Board 
hearing at the RO was held in December 2008.  


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of the Vietnam 
during his active service, and exposure to herbicides during 
his active duty service is not otherwise shown.

2.  Diabetes mellitus was not manifested during the veteran's 
active duty service or for many years thereafter, nor is it 
otherwise related to the veteran's active duty service.

3.  Cardiovascular disease, to include a heart attack, was 
not manifested during the veteran's active duty service or 
for many years thereafter, nor is it otherwise related to the 
veteran's active duty service.

4.  Cerebrovascular disease, to include a stroke, was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is it otherwise related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  Residuals of a heart attack were not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  Residuals of a stroke were not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in an October 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in October 2006, which was prior to the 
January 2007 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the October 2006 VCAA 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, service personnel records and 
private treatment records.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

Moreover, as discussed in more detail below, a VA examination 
with nexus opinion is not required in order to make a final 
adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," 
including exposure to herbicides, so it is not necessary to 
obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the manifestation of the 
disabilities on appeal in service.  Moreover, given the 
absence of any competent evidence of the claimed post-service 
disabilities until many years after service, any current 
opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service treatment records do not reflect a 
diagnosis of the disabilities on appeal.  Because the 
evidence does not establish that the veteran suffered "an 
event, injury or disease in service," including exposure to 
herbicides, as it relates to his claim of service connection, 
it is not necessary to obtain a VA medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds it unnecessary 
to require the veteran to report for a VA medical examination 
or to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the manifestation of the disabilities 
on appeal in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arteriosclerosis, brain hemorrhage, cardiovascular-renal 
disease and diabetes mellitus, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Diabetes Mellitus

The veteran is claiming entitlement to service connection for 
diabetes mellitus.  Specifically, he is claiming that his 
diabetes mellitus is due to exposure to herbicides.  For 
purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall 
be presumed to have been exposed during such service to a 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, with an exception not applicable to this case.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases 
include chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).  In addition, the United States Court of Appeals 
for the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The veteran's military personnel record shows that the 
veteran did not serve in the Republic of Vietnam at any time, 
and the veteran is not claiming otherwise.  Rather, he is 
claiming that he was exposed to herbicides while stationed at 
Kadena Air Force Base in Okinawa, Japan from 1968 to 1969.  
Specifically, in his notice of disagreement, substantive 
appeal, and hearing testimony, he contended that herbicides, 
which were being transported to Vietnam by aircraft, went 
through Kadena.  Further, he asserted that herbicides were 
sprayed on the perimeter of the base.  However, there is no 
persuasive supporting evidence to show that the veteran was 
exposed to any herbicides in this manner.  Importantly, in 
May 2007, the National Personnel Records Center found no 
records that the veteran was exposed to herbicides.  Further, 
while the veteran's service personnel records do show that he 
was stationed at Kadena from 1968 to 1969, they are silent 
with respect to any documentation of exposure to herbicides.  
Likewise the Department of Defense does not have any recorded 
occupational exposures to herbicides in Okinawa.

In this case, the veteran primarily relies on a January 1998 
Board decision that granted service connection for prostate 
cancer due to Agent Orange exposure for another veteran.  The 
veteran in that case was stationed in Okinawa from 1961 to 
1962 and claimed that he was directly involved in the 
transport of herbicides.  Nevertheless, the prior Board 
decision is considered nonprecendential.  38 C.F.R. 
§ 20.1303.  Significantly, the Department of Defense has, 
since the time of the 1998 Board decision, made available 
information as to areas outside of Vietnam which have been 
identified as locations where herbicides were stored, used, 
or destroyed.  The Board is unaware of any official 
confirmation that veterans were exposed to herbicides 
anywhere in Okinawa.  It further appears from the December 
2008 Board hearing testimony that neither the veteran nor his 
representative have been able to obtain any official 
supporting evidence.  The Board understands the veteran's 
contentions, but there appears to be no actual evidence of 
herbicides in Okinawa, much less evidence that the veteran 
was actually exposed to herbicides while stationed there.  

Therefore, even though the veteran has been diagnosed with 
diabetes mellitus, which is one of the enumerated 
disabilities listed under 38 C.F.R. § 3.309(e), he is not 
presumed to have been exposed to herbicide agents because he 
was never in Vietnam and there is no record of any other 
herbicide exposure while in service.  38 U.S.C.A.  § 1116(f).  
Thus, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Board acknowledges the veteran's statements indicating 
that his diabetes mellitus was due to exposure to herbicides 
in service.  However, medical evidence is generally required 
to establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As noted 
above, the veteran's service personnel records are completely 
silent as to any exposure to herbicides.  The fact remains 
that there is no indication that the veteran was exposed to 
herbicides in service.  While the veteran's contentions have 
been carefully considered, these contentions are outweighed 
by the lack of evidence to support the claim.  

The Board now turns to whether service connection for 
diabetes mellitus is warranted on a direct causal basis.  The 
veteran's service treatment records do not show any treatment 
or diagnosis of diabetes mellitus.  Further, the veteran's 
July 1969 service examination prior to discharge was silent 
with respect to any findings of diabetes mellitus.  The 
veteran has testified that he was diagnosed with diabetes 
mellitus in 1986, which was many years after his discharge 
from active duty service.  Private treatment records from 
Columbia Medical Associates from August 1999 to October 2006 
showed treatment for diabetes mellitus, type II.  

The Board must conclude that with no evidence of diabetes 
mellitus, type II, in service or for many years after 
discharge from service, and no medical evidence of record 
suggesting a link between the veteran's current disease and 
his active duty service, to include exposure to herbicides, 
there is no basis for awarding service connection for 
diabetes mellitus either on a direct basis or under the one-
year presumption. 

Therefore, for the reasons outlined above, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for diabetes mellitus.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Residuals of Heart Attack

The veteran is also seeking entitlement to service connection 
for residuals of heart attack.  In his Board hearing 
testimony, he primarily claimed that his residuals of heart 
attack were due to his diabetes mellitus.  Service treatment 
records are silent with respect to any heart problems.  
Importantly, the July 1969 service examination showed that 
the heart was clinically evaluated as normal.  The veteran 
testified that he had a heart attack in 2000.  A February 
2000 treatment record from Columbia Medical Associates showed 
that the veteran had a recent anterior myocardial infarction 
and compensated congestive heart failure.  These records also 
showed an assessment of coronary artery disease.  

Initially, the Board notes that service connection as 
secondary to diabetes mellitus cannot be granted as 
entitlement to service connection for diabetes mellitus has 
not been established.  See 38 C.F.R. § 3.310.  Further, as 
discussed above, the veteran is not presumed to have been 
exposed to herbicide agents and the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  
Moreover, residuals of heart attack is not one of the 
enumerated disabilities listed under 38 C.F.R. § 3.309(e) as 
being presumed due to exposure to herbicides.  

Further, as there is no evidence of a heart disability in 
service or for many years after discharge from service, and 
no medical evidence of record suggesting a link between the 
veteran's current disease and his active duty service, to 
include exposure to herbicides, there is no basis for 
awarding service connection for residuals of heart attack 
either on a direct basis or under the one-year presumption.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for residuals of heart attack.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Residuals of Stroke

Lastly, the present appeal also includes the claim for 
service connection for residuals of stroke.  Again, in his 
Board hearing testimony, the veteran primarily claimed that 
his residuals of stroke were due to his diabetes mellitus.  
Service treatment records are silent with respect to a 
cerebrovascular accident.  Importantly, the July 1969 service 
examination showed that the head and vascular system were 
clinically evaluated as normal.  The veteran testified that 
he had a stroke sometime in the last year.  July through 
December 2006 treatment records from Columbia Medical 
Associates showed an assessment of post cerebrovascular 
accident.   

Essentially, the same analysis discussed above with respect 
to residuals of heart attack is also applicable to this 
issue.  Initially, service connection as secondary to 
diabetes mellitus cannot be granted as entitlement to service 
connection for diabetes mellitus has not been established.  
See 38 C.F.R. § 3.310.  Further, the veteran is not presumed 
to have been exposed to herbicide agents and the presumptive 
regulations regarding exposure to Agent Orange are not 
applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e).  Moreover, residuals of stroke is not one of the 
enumerated disabilities listed under 38 C.F.R. § 3.309(e) as 
being presumed due to exposure to herbicides.  

Further, again, as there is no evidence of a stroke in 
service or for many years after discharge from service, and 
no medical evidence of record suggesting a link between the 
veteran's current disease and his active duty service, to 
include exposure to herbicides, there is no basis for 
awarding service connection for residuals of stroke either on 
a direct basis or under the one-year presumption.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for residuals of stroke.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus, residuals of heart 
attack and residuals of stroke is not warranted.  The appeal 
is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


